              Case 1:20-cv-05568-VM Document 1 Filed 07/20/20 Page 1 of 11




MORRISON & FOERSTER LLP
250 West 55th Street
New York, New York 10019
(212) 468-8000
Attorneys for Plaintiff Sandoz Inc.



 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK

------------------------------------------------------------------ x
                                                                   :   Index No.
SANDOZ INC.                                                        :
                                Plaintiff,                         :
                                                                   :
                  -against-                                        :   COMPLAINT
                                                                   :
CEDIPROF, INC.                                                     :
                                Defendant.                         :
                                                                   :
                                                                   :
                                                                   :
------------------------------------------------------------------ x

         Plaintiff Sandoz Inc. (“Sandoz” or “Plaintiff”), by and through its undersigned counsel,

 as and for its Complaint against Defendant Cediprof, Inc. (“Cediprof” or “Defendant”), states as

 follows:

                                               INTRODUCTION

         1.       This action arises out of Cediprof’s wrongful termination of the parties’

 Agreement for Marketing and Distribution of Products, dated July 31, 2002, as amended

 (“Agreement”), and Sandoz’s right to obtain provisional remedies, including injunctive relief and

 specific performance, in aid of arbitrating this underlying dispute.


         2.       Under the parties’ Agreement, Sandoz has the exclusive right to market,

 distribute, and sell Cediprof’s levothyroxine sodium tablets (“Levothyroxine” or “Product”), a

 drug used to treat hypothyroidism, in the United States, and certain territories. Cediprof must




 ny-1959675
             Case 1:20-cv-05568-VM Document 1 Filed 07/20/20 Page 2 of 11




exclusively supply Sandoz with its requirements for the Product under the terms of the

Agreement. In June 2020, however, with more than two years remaining in the contractual term,

Cediprof made a baseless attempt to end the parties’ contract, informing Sandoz that it was

terminating the Agreement allegedly for cause, it would no longer fill orders, including certain

June orders Sandoz previously submitted and Cediprof accepted, and that Sandoz was permitted

to sell its remaining inventory only until July 31, 2020.


       3.       Given Cediprof’s actions, earlier today Sandoz commenced arbitration

proceedings before the American Arbitration Association (“AAA”) in New York, New York,

consistent with the parties’ Agreement. Sandoz now seeks an order from this Court compelling

Cediprof to continue to fill orders placed by Sandoz, and enjoining Cediprof from selling the

Product to any company besides Sandoz in the United States and covered territories, and from

further disseminating and/or utilizing Sandoz’s confidential customer information in any manner

not in service of the Agreement. This relief, which is provided under the Agreement precisely

for situations like these, is necessary to prevent Cediprof’s wrongful termination and other

breaches from continuing to harm Sandoz, its customer relationships, and patients while the

AAA resolves this dispute.


                                 JURISDICTION AND VENUE

       4.       Jurisdiction is proper in this district because any controversy, claim or dispute

relating to, arising out of, or in any way connected to the Agreement is to be arbitrated in New

York, New York, and the Agreement is governed by, construed and enforced in accordance with

the laws of the State of New York. The parties’ arbitration provision further provides that a

party shall also have the right to obtain provisional remedies, including injunctive relief or

specific performance, from a court having jurisdiction thereof, before an arbitration decision is



                                                  2
ny-1959675
              Case 1:20-cv-05568-VM Document 1 Filed 07/20/20 Page 3 of 11




rendered. The Federal Arbitration Act, 9 U.S.C. §§ 1 et seq., requires courts to enforce privately

negotiated agreements to arbitrate in accordance with their terms.


         5.      The Court has personal jurisdiction and venue is proper in this judicial district

because the parties consented to arbitrate their dispute in New York, New York. (Agreement §

16.3.)


                                           THE PARTIES

         6.      Plaintiff Sandoz is a corporation organized under the laws of the state of Colorado

and has its principal place of business in New Jersey. Sandoz was formerly known as Geneva

Pharmaceuticals, Inc. and began conducting business under the name Sandoz on December 1,

2003. Sandoz manufactures, markets, and distributes generic pharmaceuticals and biosimilars.


         7.      Defendant Cediprof is a corporation organized under the laws of the

Commonwealth of Puerto Rico. Cediprof is a successor to the Agreement by merger with Alara

Pharmaceutical Corp. Cediprof developed the Levothyroxine product that is the subject of the

Agreement, and has the right to manufacture, market, and distribute Levothyroxine to purchasers

that do not interfere with Sandoz’s rights.


                        FACTUAL BACKGROUND OF THIS ACTION

              A. The Parties Agreed to Arbitrate Any Disputes Related to the Agreement and
                 Provided Plaintiff with the Right to Obtain Injunctive Relief from This
                 Court.

         8.      On July 31, 2002, Alara Pharmaceutical Corp., Cediprof’s predecessor in interest,

entered into the Agreement with Geneva Pharmaceuticals, Inc., Sandoz’s predecessor in interest,

to market and distribute Levothyroxine, in part, in the United States, its possession and

territories, excluding Puerto Rico and the U.S. Virgin Islands.



                                                   3
ny-1959675
             Case 1:20-cv-05568-VM Document 1 Filed 07/20/20 Page 4 of 11




        9.       The Agreement provides that any “controversy, claim or dispute relating to,

arising out of, or in any way connected with this Agreement or any term or condition hereof, or

the performance by either party of its obligations hereunder, whether before or after termination

of this Agreement, except as otherwise expressly provided in this Agreement, shall be finally

resolved by binding arbitration.” (Agreement § 16.3.) The parties further agreed that the

arbitration shall be conducted according to the Commercial Arbitration Rules of the AAA. (Id.)


        10.      In addition, the Agreement provides: “Notwithstanding the terms of this Section

16.3, a party shall also have the right to obtain prior to the arbitrator(s) rendering the arbitration

decision, provisional remedies including injunctive relief or specific performance from a court

having jurisdiction thereof.” (emphasis added). (Id.)


        11.      Pursuant to the parties’ agreement to arbitrate any dispute related to the

Agreement, on July 20, 2020, Sandoz commenced arbitration proceedings against Cediprof

before the AAA in New York alleging breach of contract for wrongful termination of the

Agreement, breach of the notice and cure provision, breach of the confidentiality provision, and

breach of Cediprof’s obligation to supply the Product to Sandoz, among other things.


              B. Cediprof’s Wrongful Termination and Breach of Contract Are the Basis of
                 the Underlying Arbitration.

        12.      Under the Agreement, Cediprof granted Sandoz the “exclusive right to sell,

market and distribute [Levothyroxine] in the Territory during the term of this Agreement . . .

[and] the rights under the Product’s NDA Supplements and/or ANDA’s . . . .” (Id. § 3.3.) The

Agreement also provides that Cediprof “shall make every reasonable effort to manufacture,

package and deliver the Product so that [Sandoz’s] requirements are met.” (Id. § 2.2.)




                                                   4
ny-1959675
             Case 1:20-cv-05568-VM Document 1 Filed 07/20/20 Page 5 of 11




       13.      Since the early 2000s, Sandoz actively marketed, supplied and distributed

Levothyroxine using commercially reasonable marketing and promotional strategies.


       14.      The Agreement had an initial term of fifteen years, which would automatically

renew until either party terminated the Agreement by delivery of six months advance written

notice. Pursuant to an amendment, the parties extended the term of the Agreement through July

31, 2022.


       15.      Sandoz has ongoing contracts in place with customers to market, supply, and

distribute Levothyroxine.


       16.      On April 29, 2020, Cediprof sent Sandoz a purported notice asserting two alleged

“defaults” under the Agreement related to increasing Sandoz’s inventory levels and the manner

in which audits are conducted. Neither alleged “default” has a basis in either the contract or in

fact, i.e. the alleged obligations Sandoz purportedly defaulted on appear nowhere in the

Agreement. And neither alleged “default” would have constituted a material breach defeating

the contract’s purpose or otherwise excusing the parties’ performance. Indeed, both alleged

“defaults” by their very nature were susceptible to cure by either increasing inventory or

requesting alternative parameters for the audit.


       17.      On June 19, 2020, 51 days after it sent the April 29th Letter, Cediprof notified

Sandoz that it was terminating the Agreement for cause effective July 31, 2020, that the alleged

breaches could not be cured, and that Cediprof would no longer supply the Product, with a

limited exception for a handful of specific orders, but was cancelling orders Sandoz previously

submitted and Cediprof accepted.




                                                   5
ny-1959675
             Case 1:20-cv-05568-VM Document 1 Filed 07/20/20 Page 6 of 11




        18.     Cediprof’s termination for cause was improper as Sandoz had not breached any of

its actual obligations under the Agreement, and Cediprof’s unilateral determination that the

alleged “defaults” could not be cured was unreasonable.


        19.     By taking these actions, Cediprof failed to comply with the Agreement’s 90-day

cure period for any alleged defaults and failed to meet its supply obligations by cancelling the

June orders.


        20.     Notably, by purportedly terminating the Agreement for cause, Cediprof attempted

to trigger a non-compete provision in the parties’ Agreement that prohibits Sandoz from

marketing a levothyroxine sodium table product in the United States and territories covered

under the Agreement for a period of four years. In other words, Cediprof’s purported

termination for cause is more than just a wrongful termination, given the lack of any defaults, but

it is an attempt to keep Sandoz out of the product market as Cediprof works with one of Sandoz’s

competitors to sell Cediprof’s Levothyroxine to which Sandoz has had the exclusive rights. By

terminating the Agreement in this manner, Cediprof escapes the parties’ agreed-upon six-month

notice period for terminating the Agreement and gets rid of a competitor in favor of its new

distributor.


        21.     Sandoz has been damaged as a result of Cediprof’s wrongful termination of the

Agreement and now has a dwindling inventory of the Product and is in imminent danger of being

unable to fill existing customer orders and excluded from the product market.


        22.     Even more, Sandoz subsequently learned from its customers that as early as July

1, 2020, they had been contacted by a company, presumably Cediprof’s intended new distributor,

claiming to hold distribution rights with Cediprof. The company informed the customers that



                                                 6
ny-1959675
             Case 1:20-cv-05568-VM Document 1 Filed 07/20/20 Page 7 of 11




Sandoz’s rights to the Product had been impaired, and at least on one occasion, that this Sandoz

competitor would be taking over Sandoz’s distribution of the Product in the next few weeks. In

some instances, customers have also informed Sandoz that the company requested that they sign

a nondisclosure agreement in order to begin negotiations on price and to start shipping by August

1, 2020.


       23.      Sandoz’s customer information is confidential under Section 12.1 of the

Agreement. Cediprof is aware of Sandoz’s customers, having obtained the information during

the parties’ course of dealing, and, upon information and belief, has used, or otherwise shared,

that information with a Sandoz competitor. Notably, the parties’ confidentiality provision

survives even a proper termination of the Agreement, prohibiting the parties from using

confidential information for a period of five years following the termination or expiration of the

Agreement.


       24.      Sandoz’s rights to its confidential and proprietary information, including its

customer lists, and likely the volume of Product and pricing for its customers, have been harmed

given Cediprof’s use of this information for purposes other than in carrying out the parties’

Agreement, namely: to help its new distributor ramp up to begin marketing and distributing

Levothyroxine before they have any right to.


       25.      While Sandoz has already commenced arbitration given Cediprof’s actions,

Sandoz has faced and will continue to face harm, including harm to its goodwill and reputation

in the marketplace as its supply of an important treatment for a relevant disease affecting many

patients has been disrupted and harm to its rights in its confidential and proprietary information.

Sandoz will soon be unable to fill its customer orders, is in jeopardy of being wrongfully




                                                  7
ny-1959675
             Case 1:20-cv-05568-VM Document 1 Filed 07/20/20 Page 8 of 11




excluded from the market, and Cediprof and its agents have already reached out to Sandoz’s

customers using Sandoz’s confidential information and made misrepresentations regarding

Sandoz’s distribution right.


         26.    Absent an injunction and specific performance preserving the status quo, not only

will Sandoz continue to face harm, but Cediprof’s actions will set off a series of events where

customers will have to act quickly to enter into alternative agreements for this prevalent drug,

deal with disruptions to their supply, and work with pharmacies on administrative changes and

with customers as they prepare to receive a different brand of their drug, all during one of the

largest public health crisis we have faced.


                                  FIRST CAUSE OF ACTION

                                        (Injunctive Relief)

         27.    Sandoz incorporates by reference the allegations in paragraphs 1 through 26,

above.


         28.    The Agreement provides Sandoz has the right to obtain injunctive relief in a court

of competent jurisdiction pending a decision in arbitration.


         29.    The term of the Agreement expires on July 31, 2022.


         30.    Sandoz has fully performed its obligations under the Agreement and is ready,

willing, and able to perform through the Agreement’s expiration on July 31, 2022.


         31.    Cediprof wrongfully terminated the exclusive Agreement with Sandoz and has

otherwise breached its obligations under the Agreement, including by violating the notice and




                                                 8
ny-1959675
             Case 1:20-cv-05568-VM Document 1 Filed 07/20/20 Page 9 of 11




cure provision, violating its obligation to supply the Product to Sandoz, and violating the

Agreement’s confidentiality provision.


         32.    Sandoz is being damaged and will continue to be damaged, in that Cediprof has

purported to terminate the parties’ Agreement for cause despite the lack of any material breach

and has and continues to impair Sandoz’s exclusive rights to market, distribute, and sell the

Product, has and continues to damage Sandoz’s goodwill and reputation in the market, and has

used Sandoz’s confidential information in violation of the parties’ Agreement.


         33.    Sandoz is likely to prevail on the merits of its claims in the attendant arbitration

and requires the protection of this court preventing Cediprof from taking further steps impairing

Sandoz’s exclusive rights to market distribute and sell Levothyroxine under the Parties’

Agreement and disseminating or utilizing Sandoz’s confidential information in any manner not

in furtherance of the Agreement.


         34.    Sandoz would suffer irreparable harm without the issuance of an injunction in aid

of arbitration, pursuant to Section 16.3 of the parties’ Agreement.


                                 SECOND CAUSE OF ACTION

                                      (Specific Performance)

         35.    Sandoz incorporates by reference the allegations in paragraphs 1 through 34,

above.


         36.    The Agreement provides Sandoz has the right to obtain specific performance in a

court of competent jurisdiction pending a decision in arbitration.


         37.    The term of the Agreement expires on July 31, 2022.



                                                  9
ny-1959675
         Case 1:20-cv-05568-VM Document 1 Filed 07/20/20 Page 10 of 11




       38.      Sandoz has fully performed its obligations under the Agreement and is ready,

willing, and able to perform through the Agreement’s expiration on July 31, 2022.


       39.      Cediprof has the power to supply the Product to meet Sandoz’s requirements as it

is obligated to under the parties’ Agreement.


       40.      Cediprof wrongfully terminated the exclusive Agreement with Sandoz and has

otherwise breached its obligations under the Agreement, including by violating the notice and

cure provision, violating its obligation to supply the Product to Sandoz, and violating the

Agreement’s confidentiality provision


       41.      To avoid or allay the harms Sandoz has faced and continues to face, Cediprof

should meet its contractual supply obligations pending resolution of the underlying arbitration, as

there is no adequate remedy at law to maintain the status quo.


       WHEREFORE, Sandoz respectfully requests that this Court enter judgment in favor of

Plaintiff as follows, pending resolution of the arbitration proceedings before the AAA:

       a. enjoining Cediprof from selling the Product to any company (including related

             parties) besides Sandoz in the United States and territories covered by the parties’

             Agreement;

       b. enjoining Cediprof from further disseminating and/or utilizing Sandoz’s confidential

             customer information in any manner not in service of the Agreement; and

       c. compelling Cediprof to continue to fill orders for the Product placed by Sandoz.




                                                  10
ny-1959675
         Case 1:20-cv-05568-VM Document 1 Filed 07/20/20 Page 11 of 11




Dated: New York, New York     MORRISON & FOERSTER LLP
       July 20, 2020


                              By:   /s/ Jessica Kaufman
                                      Jessica Kaufman
                                      David J. Fioccola
                                      Tiffani Figueroa
                                      Michael G. Ahern
                                      250 W. 55th Street
                                      New York, New York 10019-9601
                                      Tel.: (212) 468-8000

                                     Attorneys for Plaintiff Sandoz Inc.




                                       11
ny-1959675
